ORIGh~AL
     3Jn tbe Wniteb ~tates ~ourt of jfeberal ~Iaims
                                 No. 17- 1784C
                           (Filed: December 6, 2017)                       FILED
                                                                         DEC - 6 2017
* ** ** ** ** ** *** * *** ****                                         U.S. COURT OF
                                                                       FEDERAL CLAIMS
KENT THOMAS WARREN,

                      Plaintiff,

v.

THE UNITED STATES,

                      Defendant.

**** ** **** ** ***** ** ***

                                     ORDER

       Plaintiff, appearingpro se, filed his complaint, a motion for leave to
continue as a pro se litigant, and a motion for summary judgment on
November 13, 2017. 1 On December 1, 2017, defendant moved for an
extension of time to respond to plaintiffs motion for summary judgment.
Plaintiff opposes that request. We need not reach the latter motions, however,
because it is clear on the face of the complaint that plaintiff has failed to plead
a claim over which this court has jurisdiction.

        Although the complaint and attachments are voluminous, plaintiff has
alleged, in essence, two claims. The first is a claim that the United States
Department of Education has improperly considered his federa l student loans
in default in violation of federal statutes and regulations. The second claim is
that various federal regulations have discriminated against him in violation of


       1
         Plaintiffs motion to proceed pro se is not a request for waiver of the
filing fee, which has already been paid. This court's rules explicitly allow for
a plaintiff to proceed without counsel without court permission. That motion
is thus denied as moot.




                       7017 14 50 DODD 1346 059 1
/




    the United States Constitution to prevent his working as a licensed primary or
    secondary education teacher. He seeks discharge of his student loans and
    $376,628,938.80 in monetary damages for lost teaching wages and the value
    his time, since his early childhood, that he alleges should have qualified as
    "professional development" under federal regulations. 2 Why it is that the
    federal government ought to reimburse him for that time is unclear in the
    complaint.

           The United States Court of Federal Claims has jurisdiction over "any
    claim against the United States founded either upon the Constitution, or any
    Act of Congress or any regulation of an executive department, or upon any
    express or implied contract with the United States, or for liquidated or
    unliquidated damages in cases not sounding in tort." 28 U.S.C. § 1491(a)
    (2012). A complaint must thus identify a constitutional, statutory, regulatory,
    or contractual provision that can be fairly read to mandate the payment of
    money by the United States to that individual for the breach of that provision.
    See Mitchell v. United States, 463 U.S. 206, 217 (1983 ). Plaintiff has not done
    so here.

            Whether the Department of Education has followed applicable law and
    regulation in finding Mr. Warren's student loans to have been defaulted on is
    not a question cognizable under the Tucker Act. Plaintiff does not identify a
    statute that can be fairly read to authorize money damages for the actions taken
    by the Department of Education nor has plaintiff alleged any pecuniary harm
    as a result of the department's actions. 3 These allegations are outside of our
    jurisdiction.

           Similarly, the claim for damages resulting from plaintiffs inability to
    work as a licensed primary or secondary teacher is outside of our jurisdiction.
    Plaintiff has not identified a substantive source of federal law that could be

           2
            Plaintiff also asks for a variety of other injunctive relief regarding
    educational practices in the United States, none of which we have jurisdiction
    over.

           3
             It appears from the attachments to the complaint that the review
    process for plaintiffs loans is still ongoing at the Department of Education.
    The complaint alleges neither a wage garnishment nor offset against plaintiffs
    federal tax return by the Department of Education.

                                           2
. 'I




       enforced for money damages relating to this claim. In this regard, plaintiff
       also alleges thatthe federal government denied him employment opportunities
       by not recognizing his life experience that ought to have qualified as education
       in lieu of formal training and degrees. He further avers that federal regulations
       allow foreign nationals to qualify for employment through the use specialized
       experience instead of formal degrees or training. This he argues is a violation
       of his constitutional rights as an American citizen. None of these allegations
       identify a source of federal law that mandates the payment of money for their
       violation. 4

               The conclusion is thus inescapable that the complaint must be dismissed
       for lack of jurisdiction. Rule 12(h) of this court's rules obligates the court to
       dismiss an action at any time, even sua sponte, if it determines that it lacks
       jursidiction. Accordingly, the following is ordered:

              1. Plaintiffs motion to proceed prose is denied as moot.

              2. Plaintiffs motion for summary judgment is denied as moot.

              3. Defendant's motion for an extension of time is denied as moot.

              4. The Clerk of Court is directed to dismiss the complaint for lack of
              jmfadklion '"' '"'" judgmont ~z:::                A·~

                                                   ERIC G. BRUGGINK
                                                   Senior Judge


              4
                Plaintiffs complaint is replete with citations to the Constitution.
       Other than the Takings Clause of the Fifth Amendment, however, plaintiff has
       not identified a money-mandating provision of the Constitution. See generally
       LeB!anc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995) (explaining that
       neither the Due Process clauses of the Fifth and Fourteenth Amendments nor
       other clauses of the Fourteenth Amendment mandated the payment of money
       by the government). Further, citations to the Takings Clause are unavailing
       because the complaint does not identify a valid property right taken by the
       federal government. Therefore, the Fifth Amendment is not implicated, and
       the complaint's bare citations to it are insufficient to allege a claim over which
       this court has jurisdiction.

                                               3